                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,                             )
                                                      )
                                      Plaintiff,      )
                                                      )
v.                                                    )        No.   19-mj-02033-DPR
                                                      )
JASON A. HAMANN,                                      )
                                                      )
                                      Defendant.      )


                                   ENTRY OF APPEARANCE

       COMES NOW the United States of America, by and through the United States Attorney

for the Western District of Missouri, and hereby informs the Court that Josephine L. Stockard,

Assistant United States Attorney, hereby enters her appearance in this matter on behalf of Plaintiff.

Plaintiff respectfully requests the Court to direct the Clerk of Court to remove Randall D. Eggert

as government legal counsel from the CM/ECF docket sheet in the above-styled action.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                              By /s/ Josephine L. Stockard
                                              Josephine L. Stockard
                                              Assistant United States Attorney
                                              901 St. Louis Street, Suite 500
                                              Springfield, Missouri 65806-2511

                                      Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on
April 22, 2019, to the CM-ECF system of the United States District Court for the Western District
of Missouri for electronic delivery to all counsel of record.


                                               /s/Josephine L. Stockard
                                              Josephine L. Stockard
                                              Assistant United States Attorney

          Case 6:19-mj-02033-DPR Document 7 Filed 04/22/19 Page 1 of 1
